         Case 1:20-cv-04786-JGK Document 11 Filed 03/19/21 Page 1 of 1
                           CHRISTOPHER J. BOWES, ESQ.
                                    54 Cobblestone Drive
                                    Shoreham, NY 11786
                                       Tel (212) 979-7575
                                       Fax (631) 929-1700


                                                              March 18, 2021

Via ECF                                Application granted.
Hon. John G. Koeltl                    SO ORDERED
United States Magistrate Judge                                 /s/ John G. Koeltl
500 Pearl Street                       March 19, 2021              John G. Koeltl
New York, New York 10007               New York, NY                   U.S.D.J.
                                                    Re:       Hennelly v. Saul
                                                              20 Civ. 4786 (JGK)

Dear Judge Koeltl:

       I am writing to request an extension of time to file plaintiff's Motion for Judgment on the
Pleadings and Memorandum of Law in Support thereof. Plaintiff’s papers are due to be filed
tomorrow. This is plaintiff's second request for an extension of time.

       My aunt died last weekend and her funeral is tomorrow, in central New Jersey. I will
need to take most of the day off and will be unable to finish Mr. Hennelly’s papers tomorrow.
With the consent of Ms. Baird, I respectfully request that the Court approve the following
revised briefing schedule:

March 25, 2021        Plaintiff's Motion for Judgment on the Pleadings
May 24, 2021          Defendant's Cross-Motion
June 7, 2021          Plaintiff's Reply Brief
June 28, 2021         Defendant's Reply Brief

       Thank you for you for Your Honor’s attention to this matter.

                                                              Respectfully submitted,

                                                              /s/ Christopher J. Bowes
                                                              Christopher J. Bowes
                                                              Attorney for Plaintiff

cc:    AUSA Susan D. Baird
       86 Chambers Street, 3rd Floor
       New York, New York 10007
